Name: Council Regulation (EEC) No 670/82 of 22 March 1982 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3. 82 Official Journal of the European Communities No L 79/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 670/82 of 22 March 1982 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allo ­ cated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 1 Haying regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Council Regulation (EEC) No 3746/81 , of 21 December 1981 , laying down the ar ­ rangements applicable to trade with Cyprus beyond 31 December 1981 (') provides, for the period 1 April to 15 May 1982, for the opening of a Community tariff quota of 2 300 tonnes of carrots, falling within sub ­ heading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus, at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas the Community tariff quota should therefore be opened for this period ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the abovementioned quota, and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands, and the Grand Duchy of 1 . From 1 April to 15 May 1982, the Common Customs Tariff duty for carrots falling within sub ­ heading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus shall be suspended at 6-8 % within the limits of a Community tariff quota of 2 300 tonnes. Within the limits of this tariff quota, Greece shall apply the customs duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation. The Protocol on the definition of the concept of 'origi ­ nating products' and on methods of administrative cooperation (2), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be applicable. 2. The volume of the tariff quota referred to in paragraph 1 shall constitute a reserve. 3. If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits. 4. The shares drawn pursuant to paragraph 3 shall be valid until 15 May 1982. (') OJ No 374, 30. 12. 1981 , p. 4. (2) OJ No L 339, 28 . 12. 1977, p. 19 . No L 79/2 Official Journal of the European Communities 25. 3. 82 Article 2 imports charged in accordance with the conditions set out in paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2. The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. 3. The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circu ­ lation. 4. The extent to which a Member State has used up its share shall be determined on the basis of the Article 4 The Member States and the Commission shall co ­ operate closely in order to ensure compliance with this Regulation . Article 5 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1982. For the Council The President L. TINDEMANS